Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner's Statement of Reasons for Allowance:
The prior arts of record does not teach singly or in combination a method, a computer program product, and an electronic device that comprises generating a machine learning model based on the operation information and the failure information associated with a first set of disks and a second set of disks, selecting a machine learning model based on a first performance metric, the first performance metric indicating a probability that the machine learning model detects correctly that at least one or the first set of disks as having a failure or a probability that the machine learning model incorrectly detects that the second set of disks as having a failure, and using the machine learning model to identify that a disk may fail from the plurality of disks. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of storage systems.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance"
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nadeem Iqbal whose telephone number is (571)-272-3659. The examiner can normally be reached on M-F (8:00-5:30) First Friday Off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nadeem Iqbal/ 						Nadeem Iqbal			
Primary Examiner, Art Unit 2114				Primary Examiner
								Art Unit 2114